Exhibit Bimini Capital Management, Inc. Consolidated Subsidiaries of the Registrant December31, Consolidated subsidiaries included in the 2009 consolidated financial statements of Bimini Capital Management, Inc. are: Jurisdiction of Organization Percentage of VotingPower Orchid Island TRS, LLC Delaware 100.00 % Capital Region Funding, LLC Delaware 50.0 HomeStar SPV Holdings, Inc. Delaware 100.0 HS Special Purpose, LLC Delaware 100.0 Opteum 509, LLC Delaware 100.0 Opteum Financial Services Corporation Pennsylvania 100.0 Opteum Mortgage Acceptance Corporation Delaware 100.0 Opteum SPV 2, LLC Delaware 100.0
